Case: 1:13-cv-09305 Document #: 183 Filed: 10/02/18 Page 1 of 1 PageID #:2229

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Ismael Salam, et al.
                             Plaintiff,
v.                                                Case No.: 1:13−cv−09305
                                                  Honorable Charles R. Norgle Sr.
Lifewatch, Inc.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 2, 2018:


         MINUTE entry before the Honorable Sidney I. Schenkier: Status hearing held. The
parties report on the status of discovery and settlement discussions. The Court adopts the
parties' proposed discovery schedule as follows: all non−retained expert discovery is to be
completed by 2/28/19; each party is given leave to serve up to 10 additional
interrogatories; plaintiff's Rule 26(a)(2) reports and expert disclosures are due by 4/01/19,
defendant's Rule 26(a)(2) reports and expert disclosures are due by 5/01/19; and all expert
depositions are to be completed by 5/31/18. The matter is set for a status hearing before
the magistrate judge on 1/08/19 at 9:00 a.m. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
